Citation Nr: 0842717	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed lumbar 
degenerative changes with chronic low back pain and lower 
extremity radiculopathy, status post lumbar hemilaminectomy.  

2.  Entitlement to service connection for claimed cervical 
disc disease, status post surgical fusion, to include 
secondary to lumbar spine disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by RO.  

The veteran testified at a RO hearing before the undersigned 
Veterans Law Judge in September 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran has testified that his current low back and 
cervical spine disorders are the direct result of an accident 
in service.  He reports sustaining injuries when a bunker 
collapsed on him in November 1968 in Republic of Vietnam.  He 
received a cursory examination at that time and was 
immediately returned to duty.  See page three of hearing 
transcript (transcript).  He also was not afforded a 
separation physical examination.  See pages three and four of 
transcript.  The Board observes this is not the case; a 
December 1968 separation examination report is on file.  It 
is silent as to any low back or cervical spine conditions.  

Of record are private medical records illustrating multiple 
surgeries undergone by the veteran.  These include those 
dated in October 1979, noting that the veteran underwent a 
lumbar hemilaminotomy at L5-S1.  An October 1979 consultation 
report shows that the veteran had had difficulty with his 
back for "some time."  

A September 1985 discharge report shows that the veteran was 
seen at that time for treatment of recurrent right sided 
sciatic pain that developed after he slipped while at work.  
A lumbar myelogram was performed which suggested the 
recurrence of disc herniation at L5-S1.  He underwent a 
lumbar laminectomy at L5-S1.  He later underwent additional 
lumbar spine surgery in June 1999; lumbar hemilaminectomy and 
excision of herniated L4-5 disc on the left.  

Also of record are numerous VA medical records dated from 
2004 to 2006 indicating continuous treatment for his claimed 
lumbar and cervical spine disorders.  A January 2004 record 
shows the presence of cervical spine degenerative disc 
disease.  An April 2005 record includes diagnoses of 
cervicalgia and radiculopathy.  He underwent cervical spine 
surgery in April 2005.  

The veteran also has testified that he had received Social 
Security Administration (SSA) disability benefits since about 
2003 or 2004.  See page five of transcript.  As such, in an 
effort to support his assertions, the RO should obtain 
supporting documentation of that from the SSA.  

Where there is actual notice to VA that the veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran is not shown to have been afforded a VA 
examination to determine the nature and likely etiology of 
the claimed lumbar and cervical spine disorders.  This should 
be accomplished.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

In addition to these actions, the RO should also undertake 
any other development and/or notification action deemed 
warranted by VCAA prior to adjudicating the claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should take all indicated 
action to request from the SSA the 
records pertinent to the veteran's award 
of SSA benefits, including administrative 
decisions and the medical records relied 
upon concerning that claim.  

4.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
lumbar and cervical spine disorders.  The 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has current lumbar and/or 
cervical spine disability that is at 
least as likely as not is due to the 
claimed injury or other event of his 
period of active service, including duty 
in the Republic of Vietnam.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims of service connection should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



